DETAILED ACTION
Claims 1-40 are presented for examination, of which, claims 1-20 are canceled during the response filed on 01-26-2022.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 21, 31 and 39 are independent claims. Claims 22-30, 32-38, 40 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 01-26-2022.


Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 16/519,347, which is a continuation of 15/430,669 and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of February 13, 2017 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]
c) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application.
 However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and/or 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application which benefit is sought. The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994) 
The disclosure of the prior-filed applications, Application No. 16/519,347 and Application No. 15/430,669, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this instant application. 
In particular, the priority applications cited above do disclose an i) undervoltage detector circuit that detects undervoltage events associated for various CPUs/GPUs (¶s [0044]-[0045] ) and a ii) current monitor circuit. 
 But, these disclosures are disclosed as disparate teachings that are directed to different embodiments. Therefore, the specification fails to disclose a single embodiment where these disclosures are combined in such specific order as claimed that cause the control circuit to specifically “coordinate” i) and ii) “when responding to a same change in operation of the power managed load”. Therefore, claims 21-30 of the instant application are not entitled to the benefit of the filing date of the priority applications cited above, which means claims 21-30 are only entitled to the benefit of the filing date of November 17, 2021.

Information Disclosure Statement
 (IDS) submitted on 11-17-2021, 01-26-2022 and 12-12-2022 is in compliance with the provisions of 37 CFR 1.97

Claim Interpretation
Claim 31 recites a nonce term directed to a “power management unit” that is modified by a structural modifier, which is recited as an “integrated circuit”. Therefore, in this instance, the power management unit is modified by a structural modifier. For similar reasons, the nonce term in claim 21 is also modified by a power managed load that is supplied with power. 
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Analysis
Claims 21-40 of the instant application are rejected under the judicially created doctrine of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,204,636 and U.S. Patent No. 10,423,209 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
		Claims 1-20 of U.S. Patent No. 11,204,636 and U.S. Patent No. 10,423,209 contain every element of claims 21-40 of the instant application and as such anticipates claims 21-40 of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because each feature claimed is directly mapped and taught by the cited prior art that is commonly owned. 
		For example, analysis of claim 39 is directed to a power management that is configured to supply power to a power managed load. The power to the power managed load is applied by a plurality of different power management mechanisms by a plurality of circuits. Similarly, Patent No ‘636 also discloses supplying power to a power managed load by using a plurality of circuits to implement different power management mechanisms. In both instances, the power management load is comprised of one or more integrated circuits. Equally, Patent No. ‘209 contains the same subject matter already described and they are found in at least claims 1, 7-8, 9-10, 18, 20. 
		Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 21, and 31 are directed to similar features recited in claim 39, thus the same rational already presented for claim 39 applies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39-40, 31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Publication No. 2016/0070327 (hereinafter Nemani).

As per claims 39, 31,1 Nemani discloses a method comprising: 
supplying power from a power management unit to a power-managed load integrated onto an integrated circuit; ( power management integrated circuit ("PMIC") 180 is configured to power manage the processor’s 102  processing computer load associated with one or more computer components within (e.g., GPU or CPU) processor 102 ; FIG. 2, ¶s 0059-0061)  
applying a plurality of different power management mechanisms to the power- managed load by a plurality of circuits, (¶ [0023] states that the “PCM module may also work with a DCVS system to modify a clock frequency or voltage level to one or more processing components such that an overall current demand is adjusted and the peak current level maintained within a current budget”. Therefore, Nemani’s teaching directed to “voltage” and “frequency” modifications to a PHOSITA means that different power management mechanism are implemented. Furthermore, these power mechanisms are implemented through a plurality of circuits including, but not limited to, PMIC 180, voltage regulator, dcvs module and peak current management module that are executed by a processor, current sensors…etc as further illustrated by FIG 2)
wherein at least a first circuit of the plurality of circuits is integrated onto the integrated circuit, and (integrated onto integrated circuit 102 are dcvs module and peak current management module that are executed by a processor, current sensors…etc as further illustrated by FIG 2 ) 
wherein at least a second circuit of the plurality of circuits is external to the integrated circuit; and (external to integrated circuit 102 is voltage regulator 184 and PMIC 180 as further illustrated by FIG 2. Furthermore, ¶ [0062] states that “one of ordinary skill in the art will recognize that either or both may reside off chip 102 in certain embodiments. Moreover, one of ordinary skill in the art will recognize that, in some embodiments of a PCD 100, the monitor module 114 and/or current sensors 157B may be included in the PMIC 180, )
coordinating the plurality of different power management mechanisms implemented by the plurality of circuits in a control circuit. ( PMIC peak current management requires ensuring that the current consumption on a SoC powered by the PMIC, over a defined time window "T" (.about.1 microsecond, for example), does not exceed the rated maximum current for a voltage regulator.  The maximum current constraint may be measured and held over any window of duration T. Given the very short time window over which the maximum current constraint may be enforced, management of the current level to the voltage regulator dictates that either the instruction issue rate (i.e., workload scheduling) or the clock frequency to one or more processing components on the SoC be controlled; ¶ [002, FIG. 2) & ((¶ [0023] states that the “PCM module may also work with a DCVS system to modify a clock frequency or voltage level to one or more processing components such that an overall current demand is adjusted and the peak current level maintained within a current budget”.) 

As per claim 31, it recites similar features to those recited in claim 39, and therefore, claim 31 is equivalent and is rejected for reasons similar to those discussed in claim 39.

As per claim 40, Nemani discloses wherein a given circuit of the plurality of circuits comprises a monitor circuit and a compensation circuit, (Fig 2 illustrates current sensors for monitoring “power rails” and monitor module. Also ¶ [0061]-[0062]) 
wherein the method further comprises: 
monitoring a power condition to the power-managed load by the monitor circuit; and (¶ [0064] states that “the monitor module 114 monitors a signal from one or more current sensors 157B to track power consumption of active components associated with the various rails. In some embodiments, the data tracked by the monitor module 114 may be continuously updated and stored in a database such that historical power consumption levels may be accessed by a PCM module 101 and used to accurately determine an available current budget for a next sub-duration of time.” and “Fig 2 illustrates current sensors for monitoring “power rails” ¶ [0051]) 
implementing a corrective action in the compensation circuit based on a variation in the power condition detected by the monitor circuit. (¶ [0023] states that the “PCM module may also work with a DCVS system to modify a clock frequency or voltage level to one or more processing components such that an overall current demand is adjusted and the peak current level maintained within a current budget”. Therefore, Nemani’s teaching directed to “voltage” and “frequency” modifications to a PHOSITA means that different power management mechanism are implemented.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0070327 (hereinafter Nemani) in view of U.S. Publication No. 2018/0067532 (hereinafter Chuang).

As per claims 21, 32 Nemani discloses an apparatus comprising: 
a power-managed load; (processor’s 102  processing computer load associated with one or more computer components within (e.g., GPU or CPU) processor 102 ; FIG. 2, ¶s 0059-0061)  
a power management unit coupled to the power-managed load and configured to supply power to the power-managed load; ( power management integrated circuit ("PMIC") 180 is configured to power manage the processor’s 102  processing computer load associated with one or more computer components within (e.g., GPU or CPU) processor 102 ; FIG. 2, ¶s 0059-0061)  
a current monitor circuit (current sensors 157B; Fig. 2) configured to detect current to the power-managed load that exceeds a specified threshold; and (PMIC peak current management requires ensuring that the current consumption on a SoC powered by the PMIC, over a defined time window "T" (.about.1 microsecond, for example), does not exceed the rated maximum current for a voltage regulator. ¶ [002], [0023] Also, ¶ [0102 states that “In a system where a peak current consumption must be maintained beneath a certain peak current threshold over any given microsecond, the method 800 may view a microsecond in quarter length sub-durations (thereby setting “N” to 4). Next, at block 810 current sensor(s) may be monitored and the amount of active current input to the voltage regulator 189 measured for each sub-duration.)  
a control circuit coupled to the current monitor circuit, (Fig. 2 illustrates PMIC 180 coupled to current sensors 157B) 
wherein the control circuit is configured to coordinate compensation mechanisms triggered by the undervoltage and the current monitor circuit when the undervoltage and the current monitor circuit are responding to a same change in operation of the power-managed load. ( PMIC peak current management requires ensuring that the current consumption on a SoC powered by the PMIC, over a defined time window "T" (.about.1 microsecond, for example), does not exceed the rated maximum current for a voltage regulator.  The maximum current constraint may be measured and held over any window of duration T. Given the very short time window over which the maximum current constraint may be enforced, management of the current level to the voltage regulator dictates that either the instruction issue rate (i.e., workload scheduling) or the clock frequency to one or more processing components on the SoC be controlled; ¶ [002, FIG. 2) & ((¶ [0023] states that the “PCM module may also work with a DCVS system to modify a clock frequency or voltage level to one or more processing components such that an overall current demand is adjusted and the peak current level maintained within a current budget”. It would be apparent to a person having ordinary skill in the art that DCVS is a power management mechanism of decreasing voltage which is known as “undervolting”2. ) 
Nemani does not distinctly discloses the following:
an undervoltage detect circuit configured to detect undervoltage events at the power-managed load;
a control circuit coupled to the undervoltage detect circuit; and 
wherein the control circuit is configured to coordinate compensation triggered by the undervoltage detect circuit.
However, Chuang explicitly discloses the following:
an undervoltage detect circuit configured to detect undervoltage events at the power-managed load; ( Chaung: the system discloses a method by “monitoring slope of the supply voltage using time-based sensors. When the slope of the power supply negatively exceeds a threshold, a supply droop is detected.” ¶[0025] Also, ¶[0026] discloses “ A supply droop is detected by comparing a power supply voltage against one or multiple threshold voltages” )
a control circuit coupled to the undervoltage detect circuit; and (droop mitigation system coupled to voltage measuring component 306; Fig 3) 
wherein the control circuit is configured to coordinate compensation triggered by the undervoltage detect circuit.( the system 300 implements one or more droop-reduction techniques; ¶ [0029] )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Nemani and Chuang because both references are in the same field of endeavor. Chuang’s teaching of using an udervoltage measurement components would enhance Nemani's system by detecting a voltage droop in the power supply input and taking steps in preventing unstable power supply to electronic components.

As per claims 22, Nemani as modified discloses comprising a voltage comparator circuit configured to compare a voltage at the power management unit to one or more voltage thresholds and to trigger compensation mechanisms when the voltage exceeds a given voltage threshold, and wherein the control circuit is coupled to the voltage comparator circuit and is configured to coordinate compensation mechanisms triggered by the voltage comparator circuit with the compensation mechanisms triggered by the undervoltage detect circuit and the current monitor circuit when the undervoltage detect circuit, the current monitor circuit, and the voltage comparator circuit are responding to the same change in operation of the power-managed load. ( Chaung: the system discloses a method by “monitoring slope of the supply voltage using time-based sensors. When the slope of the power supply negatively exceeds a threshold, a supply droop is detected.” ¶[0025] Also, ¶[0026] discloses “ A supply droop is detected by comparing a power supply voltage against one or multiple threshold voltages” )  (( PMIC peak current management requires ensuring that the current consumption on a SoC powered by the PMIC, over a defined time window "T" (.about.1 microsecond, for example), does not exceed the rated maximum current for a voltage regulator.  The maximum current constraint may be measured and held over any window of duration T. Given the very short time window over which the maximum current constraint may be enforced, management of the current level to the voltage regulator dictates that either the instruction issue rate (i.e., workload scheduling) or the clock frequency to one or more processing components on the SoC be controlled; ¶ [002, FIG. 2) & ((¶ [0023] states that the “PCM module may also work with a DCVS system to modify a clock frequency or voltage level to one or more processing components such that an overall current demand is adjusted and the peak current level maintained within a current budget”. It would be apparent to a person having ordinary skill in the art that DCVS is a power management mechanism of decreasing voltage which is known as “undervolting”3. ) 

As per claims 23, 36 Nemani as modified discloses comprising a thermal control circuit configured to trigger compensation mechanisms when a temperature in a system that includes the apparatus exceeds a given voltage threshold, and wherein the control circuit is coupled to the thermal control circuit and is configured to coordinate compensation mechanisms triggered by the thermal control circuit with the compensation mechanisms triggered by the undervoltage detect circuit, the current monitor circuit, and the undervoltage detect circuit when the undervoltage detect circuit, the current monitor circuit, the voltage comparator circuit, and the thermal control circuit are responding to the same change in operation of the power-managed load.  (¶ [005] of Nemani discloses “Throttling levels may be adjusted in some embodiments based on active dynamic current consumption levels of processing components deduced from operating temperatures of the processing components.” ) & ( Chaung: the system discloses a method by “monitoring slope of the supply voltage using time-based sensors. When the slope of the power supply negatively exceeds a threshold, a supply droop is detected.” ¶[0025] Also, ¶[0026] discloses “ A supply droop is detected by comparing a power supply voltage against one or multiple threshold voltages” )  (( PMIC peak current management requires ensuring that the current consumption on a SoC powered by the PMIC, over a defined time window "T" (.about.1 microsecond, for example), does not exceed the rated maximum current for a voltage regulator.  The maximum current constraint may be measured and held over any window of duration T. Given the very short time window over which the maximum current constraint may be enforced, management of the current level to the voltage regulator dictates that either the instruction issue rate (i.e., workload scheduling) or the clock frequency to one or more processing components on the SoC be controlled; ¶ [002, FIG. 2) & ((¶ [0023] states that the “PCM module may also work with a DCVS system to modify a clock frequency or voltage level to one or more processing components such that an overall current demand is adjusted and the peak current level maintained within a current budget”. It would be apparent to a person having ordinary skill in the art that DCVS is a power management mechanism of decreasing voltage which is known as “undervolting”4. ) 

As per claims 24, 33 Nemani as modified discloses wherein the compensation mechanisms include a clock dither circuit configured to dither one or more clocks to the power- managed load.  (¶ [0023] of Nemani states that the “PCM module may also work with a DCVS system to modify a clock frequency” ) 
As per claims 25, 35 Nemani as modified discloses wherein the compensation mechanisms further comprise a clock control circuit configured to reduce a clock frequency of the one or more clocks. ( ¶ [004] of Nemani discloses “For example, the workload and/or the clock frequency setting of one or more processing components may be reduced in an effort to bring the current of the power supply down to a suitable level to avoid performance degradation and/or outright device failure.” ) 
As per claims 26, 37, Nemani as modified discloses wherein the compensation mechanisms further comprise a performance control circuit configured to limit power consumption in the system as a whole to a specified limit.  ( ¶ [004] of Nemani discloses “For example, the workload and/or the clock frequency setting of one or more processing components may be reduced in an effort to bring the current of the power supply down to a suitable level to avoid performance degradation and/or outright device failure.”

As per claims 28, Nemani as modified discloses wherein the power-managed load is implemented on an integrated circuit. (Nemani: (Integrated circuit processor’s 102  processing computer load associated with one or more computer components within (e.g., GPU or CPU) processor 102 ; FIG. 2,)  
As per claims 29, Nemani as modified discloses wherein the undervoltage detect circuit is implemented on the integrated circuit (Nemani: integrated onto integrated circuit 102 are dcvs module executed by a processor ;FIG 2  & Chuang” voltage measuring component 306 integrated within droop mitigation system; Fig. 3) and the current monitor circuit is external to the integrated circuit.  (¶ [0062] of Nemani states that “one of ordinary skill in the art will recognize that, in some embodiments of a PCD 100, the monitor module 114 and/or current sensors 157B may be included in the PMIC 180,” of which, Fig. 2 clearly illustrates that the PMIC 180 is external to integrated processor 102)
As per claims 30, Nemani as modified discloses wherein the control circuit is distributed on the integrated circuit and external to the integrated circuit. (Nemani: external to integrated circuit 102 is voltage regulator 184 and PMIC 180 as further illustrated by FIG 2. Furthermore, ¶ [0062] states that “one of ordinary skill in the art will recognize that either or both may reside off chip 102 in certain embodiments. Moreover, one of ordinary skill in the art will recognize that, in some embodiments of a PCD 100, the monitor module 114 and/or current sensors 157B may be included in the PMIC 180, ) & (Chuang” voltage measuring component 306 integrated within droop mitigation system; Fig. 3)

As per claim 34, Nemani as modified discloses wherein the second circuit comprises a current monitor circuit configured to detect current to the power-managed load that exceeds a specified threshold. (Nemani: PMIC peak current management requires ensuring that the current consumption on a SoC powered by the PMIC, over a defined time window "T" (.about.1 microsecond, for example), does not exceed the rated maximum current for a voltage regulator. ¶ [002], [0023] Also, ¶ [0102 states that “In a system where a peak current consumption must be maintained beneath a certain peak current threshold over any given microsecond, the method 800 may view a microsecond in quarter length sub-durations (thereby setting “N” to 4). Next, at block 810 current sensor(s) may be monitored and the amount of active current input to the voltage regulator 189 measured for each sub-duration.)  
a control circuit coupled to the current monitor circuit, (Fig. 2 illustrates PMIC 180


Claims 27, 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0070327 (hereinafter Nemani) in view of U.S. Publication No. 2018/0067532 (hereinafter Chuang) and further view of U.S. Publication No. 2013/0076381 (hereinafter Takayanagi). 

As per claims 27, 38, Nemani as modified dislcoses wherein the compensation mechanisms include a temperature control circuit configured to shut down one or more processors in [manage] the power-managed load when triggered by the thermal control circuit.  (¶ [005] of Nemani discloses “Throttling levels may be adjusted in some embodiments based on active dynamic current consumption levels of processing components deduced from operating temperatures of the processing components.” )
Nemani as modified does not distinctly discloses the compensation mechanisms include a shut down one or more processors. 
However, Takayanagi the compensation mechanisms include a shut down one or more processors. (¶ [0051] states that “Power-gating of functional units that exceed temperature threshold or are idle may also be performed by power controller 189 or other portions of power management unit 18. In general, power management unit 18 may utilize the temperature comparison information in any manner useful to maintain safe operation of the IC while enabling optimum performance.” )

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Nemani as modified and Takayanagi because the references are in the same field of endeavor. Takayanagi’s teaching of  power gating due to temperature would enhance Nemani's as modified system by maintaining a safe operation for the IC. 



Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 20160018871 by Patel et al. which discloses the invention directed to a power and thermal management that uses trigger circuits to activate power telemetry. A power consumption level of a subsystem is monitored using a trigger circuit while power telemetry mode for the subsystem is inactive. When the monitored power consumption level exceeds a threshold, the trigger circuit activates the power telemetry mode of operation in which telemetry information of the subsystem is provided to a controller. Power consumption of the subsystem is then managed by the controller based on telemetry information obtained under the power telemetry mode. The controller can determine whether a power consumption level of the subsystem has dropped below a threshold, based on telemetry information obtained under the power telemetry mode. The controller may terminate the power telemetry mode when the power consumption level has dropped below the threshold. Other embodiments are also described and claimed. (abstract) 



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As per claim 31, Nemani further discloses a control circuit coupled to the plurality of circuits and configured to coordinate power management mechanisms implemented by the plurality of circuits. (("PMIC") 180 is configured to power manage the processor’s 102  processing computer load associated with one or more computer components within (e.g., GPU or CPU) processor 102 ; FIG. 2, ¶s [0059]-[0061])  
        2 See attached NPL describing dynamic voltage scaling
        3 See attached NPL describing dynamic voltage scaling
        4 See attached NPL describing dynamic voltage scaling